     .   Case: 4:21-cr-00501-JAR-DDN Doc. #: 17 Filed: 09/08/21 Page: 1 of 2 PageID #: 32
                                                                                                         FILED
,,
                                                                                                      SEP - 8 2021
                                                                                                     U. S. DISTRICT COURT
                                                UNITED STATES DISTRJCT COURT                       EASTERN DISTRICT OF MO
                                                                                                            ST. LOUIS
                                         EASTERN DISTRJCT OF MISSOURI
                                              EASTERN DIVISION


           UNITED STATES OF AMERJCA,                           )
                                                               )
           Plaintiff,                                          )

           V.
                                                               )
                                                               ) No.
                                                                             4:21CR00501 JAR/DDN
                                                               )
           GREGORY ORTLIP,                                     )
                                                               )
           Defendant.                                          )


                                                     INDICTMENT

                                                        COUNTI

          The Grand Jury charges that:

          At all times pertinent to the charges in this Indictment:

          1.      Federal law defined the term:

          (a) "minor" to mean any person under the age of eighteen years (18 U.S.C. § 2256(a));

          (b) "sexually explicit conduct" to mean actual or simulated

                  (i) sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal,

                  whether between persons of the same or opposite sex,

                  (ii) bestiality,

                  (iii) masturbation,

                  (iv) sadistic or masochistic abuse, or

                  (v) lascivious exhibition of the genitals or pubic area of any person

                  (18 U.S.C. § 2256(2)(A)); and
Case: 4:21-cr-00501-JAR-DDN Doc. #: 17 Filed: 09/08/21 Page: 2 of 2 PageID #: 33


(c) "computer" to mean an electronic, magnetic, optical, electrochemical or other high speed data

processing device performing logical, arithmetic or storage functions, including any data storage

facility or communications facility directly related to or operating in conjunction with such

device. (18 U .S.C. § 2256(6)).

2.      The "Internet" was, and is, a computer communications network using interstate and

foreign lines to transmit data streams, including data streams used to store, transfer and receive

graphic files.

3.      Between on or about August 9, 2021 and August 25, 2021 , in St. Louis County, Missouri

within the Eastern District of Missouri and elsewhere,

                                      GREGORY ORTLIP,

the defendant herein, did knowingly solicit, through the mail or using any means or facility of

and in and affecting interstate and foreign commerce, by any means, including by computer,

any material in a manner that reflected the belief and was intended to cause another to believe

that the material solicited contains a visual depiction of a minor engaging in sexually explicit

conduct, in violation of 18 United States Code Section 2252A(a)(3)(B)(ii).



                                              A TRUE BILL.



                                              FOREPERSON


     SAYLER A. FLEMING
     United States Attorney



     IlLLIAN S. ANDERSON, #53918(MO)
     Assistant United States Attorney
